Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Blake, III et al. (US 7,302,962, hereafter “Blake”) is considered the closest prior art.
Blake discloses a respirator directional valve comprising: a valve housing; a plurality of valve flaps, which can be moved by a flowing medium and are arranged at an edge of the valve; and a plurality of support surfaces defining a valve seat, a number of the support surfaces corresponds to a number of the valve flaps, wherein each valve flap is adapted to a surface of a respective one of the support surfaces, the support surfaces are each sloped in relation to a cross-sectional surface through the valve housing, the support surfaces together form a support surface tip pointing in a flow direction of the directional valve and the valve flaps each extend from a radially outward peripheral edge to adjacent the support surface tip, wherein: the support surfaces are disposed directly adjacent to each other over a full extent thereof and extend as adjacent support surfaces from the radially outward peripheral edge to the support surface tip; each support surface is defined at an edge by an associated respective web, and each web is shared in common by two of the adjacent support surfaces, with each web coming in contact with one of the valve flaps adapted to a respective one of the adjacent support surfaces and also coming in contact with another of the valve flaps adapted to another respective one of the adjacent support surfaces and each web being narrower than adjacent flow passages defined at each side of each web; and all webs meet in a meeting area of a central longitudinal axis of the directional valve including the 
Blake fails to anticipate or render obvious the limitation of each of the webs comprises a single vertex extending from at least a position adjacent to the valve housing to the meeting area.  Any modification to Blake directed to this limitation would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PAUL J GRAY/Primary Examiner, Art Unit 3753